Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with David Gaskey on November 04, 2021. 
Amend claims as follows:
1.	(Currently Amended)  A method of assisting in maintaining a speed of a vehicle within a target speed range, the method comprising:
	generating a plurality of coasting profiles for the vehicle, each coasting profile having an initial speed and a starting point on a predicted vehicle path, where each coasting profile represents a predicted vehicle speed over a time and/or distance from the starting point and is generated based on a geometry of at least a portion of the predicted vehicle path;
	identifying at least one of the coasting profiles that maintains the speed of the vehicle approximately equal to a current cruise control set speed and within the target speed range of the current cruise control set speed while the vehicle is coasting by identifying one or more of the coasting profiles for which the time and/or distance exceeds a threshold, wherein the target speed range has an upper speed limit above the cruise control set speed and a lower speed limit below the cruise control set speed; and 
	outputting a coasting signal for either:
	controlling a prime mover of the vehicle to place the vehicle into a coasting mode in accordance with the at least one identified coasting profile; or
	providing feedback to a vehicle user to place the vehicle into a coasting mode, such that the vehicle if placed in the coasting mode by the user will coast in accordance with the at least one identified coasting profile.

2.	(Original)  The method of claim 1, comprising adjusting a speed of the vehicle to match the initial speed of the identified coasting profile prior to: 
	placing the prime mover into the coasting mode;
	providing the feedback to the user; or 
	receiving from the user a response to the feedback.

3.	(Cancelled)  

4.	(Previously Presented)  The method of claim 1, wherein controlling the prime mover to place the vehicle into the coasting mode or the vehicle user placing the vehicle into the coasting mode comprises one or more of:
	placing a transmission associated with the prime mover into neutral;
	disengaging a clutch associated with the prime mover; 
	turning off the prime mover; and
	modulating one or more engine system actuators, including an exhaust gas recirculation valve, variable geometry turbocharger, intake throttle, and continuous variable valve timing, so as to reduce or minimize pumping losses.

5.	(Original)  The method of claim 1, wherein the vehicle includes an electric machine, and wherein the coasting mode includes providing drive via the electric machine in order to increase a total coasting distance and/or a total coasting time. 

6.	(Original)  The method of claim 1, wherein the vehicle includes one or more braking mechanisms, and wherein the coasting mode includes providing braking via at least one of the braking mechanisms in order to increase a total coasting distance and/or a total coasting time. 

7.	(Original)  The method of claim 1, wherein the vehicle has at least a first speed range that is used in the identifying at least one of the coasting profiles and a second speed range for when the vehicle is not in the coasting mode, wherein the first speed range is wider than the second speed range.

8.	(Original)  A non-transitory computer readable medium containing computer readable code which when executed causes a vehicle to carry out the method of claim 1.

9.	(Currently Amended)  A vehicle coasting system for assisting in  maintaining a speed of a vehicle within a target speed range, the system comprising:
	at least one processor, and
	an electronic memory device,
	the at least one processor being configured to 
	generate a plurality of coasting profiles for the vehicle based upon receiving signals indicative of a value of vehicle speed and upcoming changes in geometry of a predicted vehicle path, each coasting profile having an initial speed and a starting point on a predicted vehicle path, where each coasting profile represents a predicted vehicle speed over a time and/or distance from the starting point and is generated based on a geometry of at least a portion of the predicted vehicle path,  wherein the memory device has instructions stored therein, wherein the electronic processor is configured to access the electronic memory device and execute the instructions stored therein such that it is operable to generate said coasting profiles;
	identify at least one of the coasting profiles that maintains the speed of the vehicle approximately equal to a current cruise control set speed and within the target speed range of the current cruise control set speed while the vehicle is coasting by identifying one or more of the coasting profiles for which a coasting time period and/or coasting distance exceeds a threshold, wherein the target speed range has an upper speed limit above the cruise control set speed and a lower speed limit below the cruise control set speed; and
	output a coasting signal for either:
	controlling a prime mover of the vehicle to place the vehicle into a coasting mode in accordance with the at least one identified coasting profile; or
	providing feedback to a vehicle user to place the vehicle into a coasting mode, such that the vehicle if placed in the coasting mode by the user will coast in accordance with the at least one identified coasting profile.

10.	(Previously Presented)  The vehicle coasting system of claim 9, wherein the at least one processor is configured to adjust a speed of the vehicle to match an initial speed of the at least one identified coasting profile, prior to: 
	placing the prime mover into the coasting mode;
	providing the feedback to the user; or 
	receiving from the user a response to the feedback.

11.	(Cancelled)  

12.	(Previously Presented)  The vehicle coasting system of claim 9, wherein the at least one processor is configured to do any one or more of:
	placing a transmission associated with the prime mover into neutral;
	disengaging a clutch associated with the prime mover; 
	turning off the prime mover; and
	modulating one or more engine system actuators, including an exhaust gas recirculation valve, variable geometry turbocharger, intake throttle, and continuous variable valve timing, so as to reduce or minimize pumping losses.

13.	(Original)  The vehicle coasting system of claim 9, wherein the vehicle includes an electric machine, and wherein the coasting mode includes providing drive via the electric machine in order to increase a total coasting distance and/or a total coasting time. 

14.	(Original)  The vehicle coasting system of claim 9, wherein the vehicle includes one or more braking mechanisms, and wherein the coasting mode includes providing braking via at least one of the braking mechanisms in order to increase a total coasting distance and/or a total coasting time. 

15.	(Original)  The vehicle coasting system of claim 9, wherein the vehicle has at least a first speed range that is used in the identifying the at least one coasting profile, and a second speed range for when the vehicle is not in the coasting mode, wherein the first speed range is wider than the second speed range.

16.	(Original)  A vehicle comprising the vehicle coasting system of claim 9.


	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 

This communication is an examiner’s reasons for allowance in response to application filed on 0/28/2018, assigned serial 16/145,m466 and titled “Method and Apparatus for assisting in the maintenance of a vehicle speed within a speed range and a vehicle".
The following is an examiner's statement of reasons for allowance: 
Poechmueller (US 20150298699) discloses a system that monitors coasting deviation and corrective measures are initiated (¶0011). Furthermore,  Poechmueller discloses a plurality of coasting profiles  having initial speed  and references points i.e. starting speed  on a predicted path (FIG. 2, ¶0051 and ¶0054). Kumar (2016/0257309) teaches assisting the maintenance of a speed of a vehicle within a target speed range (¶0007). However, none of the documents discloses the feature of “identify at least one of the coasting profiles that maintains the speed of the vehicle approximately equal to a current cruise control set speed and within the target speed range of the current cruise control set speed while the vehicle is coasting by identifying one or more of the coasting profiles for which a coasting time period and/or coasting distance exceeds a threshold, wherein the target speed range has an upper speed limit above the cruise control set speed and a lower speed limit below the cruise control set speed.”

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1, 2, 4-10, 12-16 are allowed.
Claims 3 and 11 are canceled.



Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667